This opinion is subject to administrative correction before final disposition.




                               Before
                 HOLIFIELD, STEWART, and HACKEL
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        David E. MILLER
             Private First Class (E-2), U.S. Marine Corps
                              Appellant

                             No. 202100028

                        Decided: 17 September 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Angela J. Tang

 Sentence adjudged 11 December 2020 by a general court-martial
 convened at Marine Corps Base Quantico, Virginia, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment:
 confinement for 3 months and a bad-conduct discharge.

                            For Appellant:
                  Captain Daniel J. McCoy, JAGC, USN

                              For Appellee:
                 Lieutenant R. Blake Royall, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
                  United States v. Miller, NMCCA No. 202100028
                               Opinion of the Court

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2